Citation Nr: 0718981	
Decision Date: 06/22/07    Archive Date: 07/03/07

DOCKET NO.  03-31 093	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
disabling for residuals of right hernia repair.

2.  Entitlement to an initial rating in excess of 20 percent 
disabling for meralgia paresthetica, right thigh, associated 
with residuals of right hernia repair.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

J. M. Macierowski, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1966 to May 
1967, and from May 1968 to October 1969.  This matter comes 
before the Board of Veterans' Appeals (Board) on appeal from 
the Department of Veterans Affairs (VA) Regional Office in 
Indianapolis, Indiana (RO).

The Board denied the service connection claim on appeal by an 
August 2005 decision.  The veteran appealed that decision to 
the United States Court of Appeals for Veterans Claims 
(Court).  Based on an April 2007 Joint Motion for Court 
Remand (Joint Motion), the Court remanded this appeal in 
compliance with the Joint Motion.


ORDER TO VACATE

VA regulations provide that an appellate decision may be 
vacated by the Board at any time upon the request of the 
veteran or his representative, or on the Board's own motion 
when there has been a denial of due process.  38 C.F.R. § 
20.904(a) (2006).  Here, the Court remanded the Board's 
decision in this matter, finding that the VA had not met its 
statutory and regulatory duty to assist.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 
(2006).  Therefore, the Board finds that its decision of 
August 5, 2005 failed to provide the veteran due process 
under the law.  Accordingly, in order to prevent prejudice to 
the veteran, the August 2005 decision of the Board must be 
vacated in its entirety, and a new decision will be entered 
as if the August 2005 decision by the Board had never been 
issued.



	                        
____________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals


